TOWER INTERNATIONAL, INC.

PERFORMANCE AWARD AGREEMENT

This Performance Award Agreement (the “Agreement” or “Award Agreement”), dated
as of the “Award Date” set forth in the attached Exhibit A, is entered into
between Tower International, Inc., a Delaware corporation (the “Company”), and
the individual named in Exhibit A hereto (the “Awardee”).  For purposes of this
Agreement, the information referenced in Exhibit A shall be as provided to the
Awardee electronically via the website made accessible to the Awardee to accept
the terms and conditions of this Award as set forth herein.

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the long-term success and growth of the Company; and

WHEREAS, to give effect to the foregoing intention, the Company desires to make
an incentive bonus award to the Awardee pursuant to Section 12 of the Tower
International, Inc. 2010 Equity Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1. Award.  The Company hereby awards the Awardee an incentive bonus award (the
“Performance Award”) for the performance period set forth in Exhibit A (the
“Performance Period”) (which, for administrative purposes, the Company may
denominate as a number of units of equivalent notional value).  The target
amount of the Performance Award is set forth in Exhibit A (the “Target Award
Amount”).  The amount of the Performance Award paid hereunder is dependent upon
the satisfaction of the performance conditions set forth in Section 2 below and
may range from zero to two hundred percent (200%) of the Target Award
Amount.  The Performance Award represents an unfunded, unsecured obligation of
the Company.  The Performance Award shall be subject to the terms and conditions
set forth in this Agreement and the provisions of the Plan, the terms of which
are incorporated herein by reference.  Capitalized terms used but not otherwise
defined herein shall have the meanings as set forth in the Plan.

2. Earning of Performance Award.  Fifty percent (50%) of the Performance Award
shall be earned based upon the Company Adjusted EBITDA Growth Rate (as
hereinafter defined) for the Performance Period (as hereinafter defined) (the
“EBITDA Award”), and the remaining fifty percent (50%) of the Performance Award
shall be earned based upon the Company TSR Percentile for the Performance Period
(the “TSR Award”).  Subject to Section 4 and Section 5 below, at the end of the
Performance Period, the Committee will determine the Company’s attained levels
of performance with respect to the Company Adjusted EBITDA Growth Rate and the
Company TSR Percentile and determine the total dollar amount of the EBITDA Award
and the TSR Award earned, if any, by the Awardee for the Performance Period
(collectively, the “Earned Performance Award”) by reference to the following
performance matrix:





--------------------------------------------------------------------------------

 



﻿

﻿Earned  Performance Award

 

Threshold

Target

Maximum

Earned EBITDA Award or TSR Award (as applicable) *

   50%

100%

200%

Company Adjusted EBITDA Growth Rate

   2%

   5%

   10%

Company TSR Percentile

   25%

   50%

   75%



*  As a % of the portion of the Target Award Amount attributable to the EBITDA
Award or TSR Award, as applicable.

﻿

If, at the end of the Performance Period, the threshold, target or maximum level
of performance set forth in the performance matrix above has been attained for
either or both of the Company Adjusted EBITDA Growth Rate or the Company
TSR Percentile, the Awardee will be entitled to receive payment pursuant to
Section 3 below for the total amount of the Earned Performance Award, subject to
the Awardee’s Continuous Service with the Company or any of its Subsidiaries
through the Payment Date.  If the attained level of performance for either
performance goal is between the threshold and target, or between the target and
maximum, the total amount of the Earned Performance Award for such performance
goal will be determined by straight-line interpolation.  If the attained level
of one of the performance goals above is less than the threshold performance
goal, then no portion of the Performance Award subject to that performance goal
shall be earned or paid.

3. Time and Medium of Payment. 

a. Time of Payment.  Except as otherwise provided in Sections 4, 5 or 6 below,
 the total amount of the Earned Performance Award shall be paid by the
Company to the Awardee, less applicable tax withholdings, following
certification by the Committee of the attainment of the performance goals set
forth in Section 2 for the Performance Period; provided that the Awardee remains
in the Continuous Service of the Company or any of its Subsidiaries through the
date such payment is made (the “Payment Date”); provided, further, however, that
if the Awardee is or becomes Retirement Eligible at any time prior to March 15
of the year following the expiration of the Performance Period (the “Short-Term
Deferral Date”),  then the Payment Date shall be no later than such Short-Term
Deferral Date.

b. Medium of Payment.  Unless otherwise determined by the Committee, sixty
percent (60%) of the Earned Performance Award shall be payable in cash and the
remaining forty percent (40%) of the Earned Performance Award shall be paid in
shares of Common Stock.  To the extent that any portion of the Earned
Performance Award is payable in shares of Common Stock, the number of shares of
Common Stock payable shall be based on the closing price of a share of Common
Stock on the trading day immediately preceding the date of payment or, in the
event of a Change in Control, based on the value of a share of Common Stock as



-2-

--------------------------------------------------------------------------------

 

determined by the Committee in its sole discretion based on the circumstances of
such Change in Control.  

4. Termination of Employment.  Notwithstanding the provisions of Section 2 and
Section 3a above, in the event that the Awardee’s Continuous Service with the
Company and/or its Subsidiaries is terminated after the completion of the first
calendar year of the Performance Period but prior to the Payment Date: (i) by
the Company and/or its Subsidiaries without Cause (as hereinafter defined) or
(ii) due to the Awardee’s death or Disability (as hereinafter defined), not more
than two and one-half months after the calendar year during which the Awardee’s
termination date occurs, the Company shall pay the Awardee an amount, in
accordance with Section 3b hereof, equal to the product of: (1) the total amount
of the Performance Award that would have been earned had the Performance Period
ended as of the December 31st immediately prior to the date on which the
Awardee’s Continuous Service terminated (determined based on the actual Company
Adjusted EBITDA Growth Rate and the Company TSR Percentile from the beginning of
the Performance Period through such December 31st), and (2) a fraction, of which
(x) the numerator is the number of completed calendar months during the
Performance Period that the Awardee is in Continuous Service with the Company or
any of its Subsidiaries prior to the date of termination, and (y) the
denominator is thirty-six (36); and the remaining portion of the Performance
Award shall be forfeited.  Except as provided above or in Section 5, in the
event that the Awardee’s Continuous Service with the Company or any of its
Subsidiaries terminates prior to the Payment Date (which, for the avoidance of
doubt, includes any termination that occurs during the first calendar year of
the Performance Period), the entire Performance Award shall be forfeited.

5. Retirement. Notwithstanding the provisions of Sections 2, 3  and 4 above, if
the Awardee is Retirement Eligible and his or her Continuous Service with  the
Company and/or its Subsidiaries terminates after the first year of the
Performance Period but prior to the Short-Term Deferral Date other than by
reason of the Awardee’s termination of Continuous Service by the Company or any
of its Subsidiaries for Cause or under any of the circumstances covered by
Section 4,   then the Awardee shall remain eligible to receive a Performance
Award on the Payment Date and in the manner set forth in Section 3b hereof to
the extent, if any, that such Performance Award is determined by the Committee
to be an Earned Performance Award for the Performance Period pursuant to Section
2; provided, however, that if such Awardee’s Continuous Service with the Company
and/or its Subsidiaries terminates prior to the expiration of the Performance
Period, the amount of any such Earned Performance Award shall be prorated to
reflect the portion of the Performance Period during which the Awardee was in
the Continuous Service of the Company and/or its Subsidiaries by multiplying the
amount of the Earned Performance Award by a fraction, the numerator of which is
the number of completed calendar months during the Performance Period that the
Awardee was in Continuous Service with the Company or any of its Subsidiaries
prior to the date of termination, and the denominator of which is thirty-six
(36). 

6. Change in Control.  Notwithstanding the provisions of Section 2 and Section
3a above, if a Change in Control (as hereinafter defined) occurs during the
Performance Period and while the Awardee is in the Continuous Service of the
Company or any of its Subsidiaries, not more than sixty (60) days following the
Change in Control,



-3-

--------------------------------------------------------------------------------

 

the Company shall pay the Awardee an amount, in accordance with Section 3b
hereof, equal to the product of: (1) the Target Award Amount, and (2) a
fraction, of which (1) the numerator is the number of completed calendar months
during the Performance Period prior to the Change in Control, and (2) the
denominator is thirty-six (36); and the remaining portion of the Performance
Award shall be forfeited.

7.  Transfer Restrictions.  Neither this Agreement nor the Performance Award may
be sold, assigned, pledged or otherwise transferred or encumbered without the
prior written consent of the Committee.

8. Withholding Taxes.  The Awardee authorizes the Company to withhold from any
payment due hereunder, the amount of withholding taxes due any federal, state or
local authority in respect of such payment and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such withholding taxes.    

9. Awardee Representations.  The Awardee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee.  The Awardee understands that the
Awardee (and not the Company) shall be responsible for the Awardee’s own tax
liability arising as a result of the transactions contemplated by this
Agreement.

10. Employment.  The Awardee acknowledges and agrees that (i) nothing in this
Agreement or the Plan confers on the Awardee any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way the Awardee’s right or the Company’s right to terminate the
Awardee’s employment, service, or consulting relationship at any time, with or
without Cause (as hereinafter defined); and (ii) the Company would not have
granted this Award to the Awardee but for these acknowledgements and
agreements. 

11. Definitions.  For purposes of this Agreement, the following terms have the
meanings set forth below:

a. “Cause” means, as determined by the Company, (i) conviction of or plea of
nolo contendere to a felony by the Awardee; (ii) acts of dishonesty by the
Awardee resulting in personal gain or enrichment at the expense of the Company
or its Subsidiaries or the affiliates of the Company and its Subsidiaries; (iii)
conduct by the Awardee in connection with his duties to the Company and/or its
Subsidiaries that is fraudulent, unlawful, grossly negligent,  disloyal or
otherwise contrary to the best interests of the Company and/or its Subsidiaries;
(iv) engaging in inappropriate personal conduct by the Awardee including, but
not limited to, harassment discrimination, or the use or possession at work of
any illegal controlled substance; (v) contravention of specific lawful direction
from the Board or supervisor or continuing failure by the Awardee to perform his
duties to the Company or its Subsidiaries, or (vi) breach of any non-disclosure,
non-competition, non-solicitation or other similar agreement executed by the
Awardee for the benefit of the Company or any of its Subsidiaries; provided
that, at the Company’s discretion, the Awardee may have up to fifteen (15) days
after notice from the Company to cure the



-4-

--------------------------------------------------------------------------------

 

deficiency leading to the Cause determination (except with respect to (i)
above), if curable. A termination for “Cause” shall be effective immediately (or
on such other date set forth by the Company).  Notwithstanding the foregoing, if
the Awardee and the Company or any of its Subsidiaries have entered into an
employment agreement, consulting agreement, advisory agreement or other similar
agreement that specifically defines “cause,” then “Cause” shall have the meaning
defined in that employment agreement, consulting agreement, advisory agreement
or other agreement.

b. “Change in Control” shall have the meaning ascribed thereto in the Plan as of
the date hereof.

c. “Company Adjusted EBITDA” shall mean the earnings before interest, taxes,
depreciation and amortization expenses (“EBITDA”) of the Company for a specified
period, after adjustments thereto to (i) exclude the effect of extraordinary,
unusual and/or nonrecurring items and (ii) reflect such other factors as the
Committee deems appropriate to fairly reflect EBITDA.  For the avoidance of
doubt, the Company Adjusted EBITDA for each fiscal year is intended to be the
same as reported in the Company’s fourth quarter earnings presentation for the
relevant fiscal year, subject to adjustment as set forth above.

d. “Company Adjusted EBITDA Growth Rate” shall mean the cumulative Company
Adjusted EBITDA for the specified period divided by the number of fiscal years
in the specified period, stated in terms of a percentage growth rate.  For the
avoidance of doubt, the Company Adjusted EBITDA Growth Rate shall be calculated
on the basis of the Company Adjusted EBITDA for the fiscal year prior to the
specified period.

e. “Company TSR Percentile” shall mean the percentile ranking as determined by
the Committee on the basis of the Total Shareholder Return for each of the Peer
Group Companies, including the Company.

f. “Continuous Service”  shall mean the absence of any interruption or
termination of service as an employee, director, consultant, advisor or other
individual service provider; provided, however, that periods of absence to the
extent permitted by Company policies due to vacations, holidays, sick days,
short term disability and other approved absences, will not be considered to be
an interruption or termination of service hereunder.  Changes in status between
service as an employee, director, consultant, advisor or other individual
service provider to the Company or any of its Subsidiaries will not constitute
an interruption of service.

g. “Disability” shall have the meaning ascribed thereto in the Plan as of the
date hereof.  Notwithstanding the foregoing, if the Awardee and the Company or
any of its Subsidiaries have entered into an employment agreement, consulting
agreement, advisory agreement or other similar agreement that specifically
defines “disability,” then “Disability” shall have the meaning defined in that
employment agreement, consulting agreement, advisory agreement or other
agreement.

h. “Peer Group Companies” shall mean the Company and Adient plc,  American Axle
& Manufacturing Holdings, Inc., Autoliv, Inc., Borg Warner, Inc., Dana, Inc.,
Delphi Technologies, PLC, Gentex Corporation, Lear Corporation, Magna



-5-

--------------------------------------------------------------------------------

 

International, Inc., Martinrea International Inc., Meritor, Inc., Shiloh
Industries, Inc., Tenneco Inc. and Visteon Corporation.  If, prior to the end of
the Performance Period, any Peer Group Company ceases to be a public reporting
company for any reason, then such company shall not be considered a Peer Group
Company.

i.  “Retirement Eligible”, for purposes of this Agreement only, shall mean the
Awardee has either (i) attained age 65 and completed at least five (5) full
years of Continuous Service with the Company and/or its Subsidiaries, or (ii)
attained age 59½ and whose combined age and full months and years of Continuous
Service with the Company and/or its Subsidiaries equals or exceeds 85.

j. “Total Shareholder Return” shall mean, with respect to a specified period,
the total percentage return per share of common stock, assuming contemporaneous
reinvestment of all dividends and other distributions on the date such dividend
or other distribution was paid, and based on the average stock price over the
first twenty (20) trading days of the Performance Period and the average stock
price over the last twenty (20) trading days of the Performance Period.  If
necessary, the measurement of Total Shareholder Return shall be adjusted to
reflect stock splits or similar changes in capitalization which occur during a
specified period.

12. Notices.   Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company.  Alternatively, notices and other communications may be
provided in the form and manner of such electronic means as the Company may
permit.

13. Entire Agreement; Governing Law.   The Plan is incorporated herein by
reference.  The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Awardee
with respect to the subject matter hereof, and may not be modified adversely to
the Awardee’s interest except by means of a writing signed by the Company and
the Awardee.  In the event of any conflict between this Award Agreement and the
Plan, the Plan shall be controlling.  This Award Agreement shall be construed
under the laws of the State of Delaware, without regard to conflict of laws
principles. Notwithstanding anything contained herein to the contrary, if the
Awardee and the Company or any of its Subsidiaries have entered into an
employment agreement, consulting agreement, advisory agreement or other similar
agreement that addresses the treatment of awards under the Plan in connection
with a separation from service or a Change in Control, then such employment
agreement, consulting agreement, advisory agreement or other agreement shall
control in the event of any conflict or inconsistency with this Award Agreement.

14. Opportunity for Review.   Awardee and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement.  The Awardee has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award Agreement and fully understands all provisions of the Plan
and this Award



-6-

--------------------------------------------------------------------------------

 

Agreement.  The Awardee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and this Award Agreement.  The Awardee further agrees to notify the
Company upon any change in Awardee’s residence address.

15. Binding Effect.   This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.

16. Section 409A Compliance.  To the extent that this Agreement and the
Performance Award hereunder are or become subject to the provisions of
Section 409A of the Code, the Company and the Awardee agree that the Performance
Award may be amended or modified by the Company as appropriate to maintain
compliance with the provisions of Section 409A of the Code.

17. Recoupment.  In the event the Company restates its financial statements due
to material noncompliance with any financial reporting requirements under
applicable securities laws, any payments pursuant to this Performance Award for
or in respect of the year that is restated, or the prior three years, may be
recovered to the extent the payments made exceed the amount that would have been
as a result of the restatement.  In addition and without limitation of the
foregoing, any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by applicable law or stock exchange listing
conditions.

18. Electronic Acceptance.  The Awardee shall be deemed to have accepted and
agreed to the terms and conditions of this Agreement (and the applicable terms
of the Plan) unless the Awardee rejects this Award Agreement within 90 days of
the Award Date by such electronic means as the Company may permit.  If the
Awardee rejects the Award Agreement, the Performance Award that would otherwise
have been made to the Awardee under this Award Agreement shall be null and void
and the Performance Award will be cancelled. 

﻿



-7-

--------------------------------------------------------------------------------